Case 1:19-cv-24719-RNS Document 33 Entered on FLSD Docket 09/24/2020 Page 1 of 7



                              United States District Court
                                        for the
                              Southern District of Florida

   Wilmen Diaz, Plaintiff,                  )
                                            )
   v.                                       )
                                              Civil Action No. 19-24719-Civ-Scola
                                            )
   Mark Inch, Defendant.                    )

                                        Order
         This matter is before the Court upon an independent review of the record
  and a screening of the complaint (ECF No. 1) pursuant to 28 U.S.C. § 1915(e)
  and 28 U.S.C. § 1915A. The Plaintiff Wilmen Diaz is a state inmate at Wakulla
  Correctional Institution (“Wakulla CI”) who has filed a petition for writ of habeas
  corpus, pursuant to 28 U.S.C. §§ 2241 and 2243. Although this matter was
  automatically referred to United States Magistrate Judge Lisette M. Reid
  pursuant to Administrative Order 2019-2, the Court sua sponte withdrew the
  referral on September 22, 2020. (ECF No. 32.)

   I.   Background
         Wilmen Diaz is a state inmate at Wakulla CI. Subsequent to a jury trial
  before the Eleventh Judicial Circuit in and for Miami-Dade County, the Plaintiff
  was found guilty of second-degree murder with a firearm that discharged and
  caused death and attempted voluntary manslaughter. (ECF No. 12, at 2.) On
  July 7, 2014, the Plaintiff was sentenced to thirty-five years of imprisonment
  with a twenty-five year mandatory minimum term for the second-degree murder
  charge and five years for the attempted voluntary manslaughter charge, with the
  time of imprisonment for each count to run consecutively. (ECF No. 13-2, at 78-
  81.)
         Following his state court convictions, on July 11, 2014, the Plaintiff
  appealed to the Third District Court of Appeal, which affirmed the decisions of
  the trial court, per curiam, on June 1, 2016. (ECF No. 13-4, at 84.) The Plaintiff
  did not seek further review of his conviction with the Florida Supreme Court or
  United States Supreme Court and accordingly, his conviction become final on
  August 30, 2016, 90 days after entry of judgment. See Chavers v. Sec’y Fla. Dep’t
  of Corr., 468 F.3d 1273, 1274-75 (11th Cir. 2006) (per curiam) (“we measure[]
  the expiration of a 90-day period for filing a petition for writ of certiorari from the
  date of the entry of judgment.”).
         Thereafter, with the aid of counsel, on July 26, 2017, the Plaintiff filed a
  motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure
Case 1:19-cv-24719-RNS Document 33 Entered on FLSD Docket 09/24/2020 Page 2 of 7



  3.850 with various arguments pertaining to the ineffective assistance of counsel.
  (ECF No. 13-5, at 1-17.) On May 4, 2018, the trial court denied the Plaintiff’s
  motion. (ECF No. 13-5, at 26-41.) Following the trial court’s decision, again with
  the aid of counsel, on July 24, 2018, the Plaintiff appealed the denial of his Rule
  3.850 motion. (ECF No. 13-5, at 42-60.) On August 8, 2018, the Third District
  Court of Appeal affirmed the trial court’s denial of the motion, per curiam. (ECF
  No. 13-5, at 61.) The mandate from the court of appeal was issued on September
  4, 2018. (ECF No. 13-5, at 62.)
         Counsel for the Plaintiff then filed a motion for rehearing on September 6,
  2018. (ECF No. 13-5, at 63-67.) The motion for rehearing was struck by the Third
  District Court of Appeal as untimely on September 14, 2018. (ECF No. 13-5, at
  68.) Subsequently, on September 25, 2018, the Plaintiff, now proceeding pro se,
  filed another Rule 3.850 motion for post-conviction relief but this time advanced
  arguments that his conviction should be set aside due to newly discovered
  evidence. (ECF No. 13-6, at 1-12.) Following additional proceedings, on June 14,
  2019 the trial court entered a written order denying the motion. (ECF No. 13-6,
  at 40-51.) The Plaintiff did not appeal the trial court’s order and accordingly, the
  order became final thirty days after judgment was entered, on July 14, 2019.
         Finally, on November 6, 2019, 1 the Plaintiff filed the instant petition
  seeking a writ of habeas corpus, pursuant to 28 U.S.C. §§ 2241 and 2243. (ECF
  No. 1.) Plaintiff appears to concede that his petition is not timely filed, but
  nonetheless asserts his petition should be treated as timely as he “is entitled to
  equitable tolling.” (ECF No. 1, at 22.)

      II.   Legal Standard
        Pursuant to 28 U.S.C. § 2244(d), a one-year period of limitation “shall
  apply to an application for a writ of habeas corpus by a person in custody
  pursuant to the judgment of a State court.” The limitations period is tolled,
  however, for the time during which a properly filed application for post-
  conviction or other collateral review is pending in the state court. See 28 U.S.C.
  § 2244(d)(2). Consequently, where a plaintiff sits on any claims or allows any
  time gaps to accrue post-conviction, § 2244’s one-year clock continues to run.
  Kearse v. Sec’y, Fla. Dep’t of Corr., 736 F.3d 1359, 1362 (11th Cir. 2013).
        Where a plaintiff fails to timely file a petition for a writ of habeas corpus,
  the petition may nonetheless be considered timely when the late filing is justified
  by principles of equitable tolling. The Supreme Court has established a two-part

  1In accordance with the prison mailbox rule, a pro se prisoner’s filing is deemed filed on the
  date it is delivered to prison authorities for mailing. See Washington v. United States, 243 F.3d
  1299, 1301 (11th Cir. 2001); see also Fed. R. App. 4(c)(1).
Case 1:19-cv-24719-RNS Document 33 Entered on FLSD Docket 09/24/2020 Page 3 of 7



  test for equitable tolling, holding that a plaintiff ‟must show ‘(1) that he has been
  pursuing his rights diligently, and (2) that some extraordinary circumstance
  stood in his way’ . . . prevent[ing] timely filing.” Lawrence v. Fla., 549 U.S. 327,
  336 (2007). A plaintiff bears the burden of establishing the applicability of
  equitable tolling by making specific allegations. See Cole v. Warden, Ga. State
  Prison, 768 F.3d 1150, 1158 (11th Cir. 2014). Determining whether a
  circumstance is extraordinary “depends not on ‘how unusual the circumstance
  alleged to warrant tolling is . . . , but rather how severe an obstacle it is for the
  prisoner endeavoring to comply with [§ 2244’s] limitations period.’” Id. (internal
  quotations omitted). A habeas petitioner “is not entitled to equitable tolling
  simply because he alleges constitutional violations at this trial or sentencing.”
  Id.
         Even if the Plaintiff’s habeas petition is untimely and he is not entitled to
  equitable tolling, the Plaintiff’s petition may nonetheless be subject to review on
  the merits if he is able to adequately assert actual innocence. To succeed on a
  claim of actual innocence, the Plaintiff “must establish that, in light of new
  evidence, ‘it is more likely than not that no reasonable juror would have found
  petitioner guilty beyond a reasonable doubt.’” House v. Bell, 547 U.S. 518, 536-
  37 (2006). Proof of actual innocence requires the Plaintiff to show “factual
  innocence, not mere legal insufficiency.” Bousely v. United States, 523 U.S. 614,
  623 (1998).

  III.   Analysis

           1. Statutory Tolling
          As an initial matter, the Plaintiff does not contend that his petition was
  timely filed pursuant to § 2244 and the Defendant agrees. (ECF No. 1, at 22; ECF
  No. 12, at 17.) The Plaintiff’s conviction became final on June 1, 2016, the date
  the appellate court entered judgment. See Chavers, 468 F.3d at 1274-75.
  Accounting for the 90-day period in which the Plaintiff could have filed a petition
  for writ of certiorari with the United States Supreme Court, the one-year period
  for the Plaintiff to file his habeas petition pursuant to § 2244 began to run on
  August 30, 2016.
          The Plaintiff, through counsel, filed his first motion for post-conviction
  relief on July 26, 2017, allowing 329 days to pass between the triggering date of
  August 30, 2016, and the date of filing. The trial court denied the Plaintiff’s
  motion on May 14, 2018 and the Third District Court of Appeals entered its
  judgment affirming that denial on August 8, 2018. The mandate from the court
  of appeal was issued on September 4, 2018.
Case 1:19-cv-24719-RNS Document 33 Entered on FLSD Docket 09/24/2020 Page 4 of 7



          While the Plaintiff, again through counsel, filed a motion for rehearing on
  September 6, 2018, that motion was stricken by the appellate court as untimely,
  and therefore, the motion failed to continue to toll any more time. See Walton v.
  Sec’y, Fla. Dep’t of Corr., 661 F.3d 1308, 1311 (11th Cir. 2011) (“An untimely
  state petition is not “properly filed” and cannot toll the federal limitation
  period.”); see also Sweet v. Sec’y, Dept. of Corr., 467 F.3d 1311, 1315 (11th Cir.
  2006) (acknowledging that in Florida, a post-conviction motion is pending until
  the appellate court issues it mandate). Accordingly, the Plaintiff’s § 2244 clock
  began running again on September 4, 2018 with 329 days already elapsed.
          The Plaintiff next filed a subsequent Rule 3.850 motion pro se on
  September 25, 2018, after an additional 20 days had elapsed. The trial court
  denied the Plaintiff’s motion on June 14, 2019 and the Plaintiff did not appeal
  the trial court’s order. The order became final thirty days later on July 14, 2019.
  Up through July 14, 2019, 349 days elapsed on Plaintiff’s § 2244 clock.
          Finally, on November 6, 2019, after an additional 114 days had elapsed,
  the Plaintiff filed the instant petition seeking a writ of habeas corpus. In total,
  inclusive of all tolled time, 463 days had elapsed between August 30, 2016 and
  the filing of the Plaintiff’s petition for writ of habeas corpus with this Court. As
  Plaintiff’s petition is untimely, the Court may only consider the Plaintiff’s petition
  if the Plaintiff is entitled to equitable tolling.

            2. Equitable Tolling

          The Plaintiff argues that he is entitled to equitable tolling (ECF No. 1, at
  22), because of supposed “abandonment” by prior counsel. (ECF No. 27, at 5, 7-
  8.) Specifically, the Plaintiff asserts that “[i]n June of 2016, [his] family paid . . .
  $14,500.00 to hire and retain [a]ttorney(s) Rier/Jordan P.A.[,] . . . to prepare and
  file a timely [3.850] motion for post-conviction relief . . . and belated appeal
  [pursuant to] Fla. R. App. P. 9.141(d)[,] alleging claims of ineffective assistance
  of appellate counsel . . . .” (ECF No. 27 at 7.) The Plaintiff contends that the
  attorneys at Rier/Jordan P.A. agreed to do so, and that there was a written
  contractual agreement. (ECF No. 27 at 7.) The Plaintiff goes on to state that while
  “Attorney, Jonathan Jordan, did file a timely 3.850 motion for post-conviction
  relief” he failed to “file a timely belated appeal.” (ECF No. 27, at 8.) Finally, the
  Plaintiff contends that “due to gross neglect and subsequent abandonment on
  the part of Rier/Jordan P.A.[,] . . . the two-year limitation period expired.” (ECF
  No. 27, at 8.)
          The record does not reflect that the Plaintiff’s attorneys “abandoned” him.
  Rather, the record reflects that the Plaintiff’s attorneys filed a motion for post-
  conviction relief based on ineffective assistance of counsel (ECF No. 13-5, at 1-
Case 1:19-cv-24719-RNS Document 33 Entered on FLSD Docket 09/24/2020 Page 5 of 7



  17), and appealed the denial to the Third District. (ECF No. 13-5, at 42-60).
  Thereafter, seemingly beyond the agreement between the Plaintiff’s family and
  his attorneys, the Plaintiff’s attorneys then attempted to file a motion for
  rehearing (ECF No. 13-5, at 63-67), but that motion was struck by the Third
  District Court of Appeal as untimely on September 14, 2018. (ECF No. 13-5, at
  68.) To the extent the Plaintiff argues that this filing error constitutes
  abandonment, that argument is not supported by Eleventh Circuit precedent.
  See Cadet v. Fla. Dep’t of Corr., 853 F.3d 1216, 1227, 1222 (11th Cir. 2017)
  (““[a]ttorney miscalculation is simply not sufficient to warrant equitable tolling,
  particularly in the postconviction context where prisoners have no constitutional
  right to counsel.”). Far from abandonment, it appears the Plaintiff’s attorneys
  undertook precisely the work that they agreed to undertake on behalf of the
  Plaintiff as alleged in the Plaintiff’s briefing. (See ECF No. 27, at 4) (“Petitioner’s
  family . . . retain[ed] Rier/Jordan P.A. . . . to prepare and file a timely motion for
  post-conviction relief rule 3.850 [sic], and a belated appeal Fla. R. App. P.
  9.141(d) alleging claims of ineffective assistance of counsel.”).
          Assuming the Plaintiff could show that his attorneys’ conduct justified
  equitable tolling, which he cannot, the Plaintiff must also show that he was
  reasonably diligent in pursuing his rights. See Spears v. Warden, 605 F. App'x
  900, 904 (11th Cir. 2015). The record does not reflect that Plaintiff was diligent
  in doing so. Rather, the record reflects that the Plaintiff waited 114 days from
  July 14, 2019, the date the trial court’s judgment denying his post-conviction
  motion became final and November 6, 2019, the date he filed his habeas petition
  with this Court. At the time the trial court’s order became final, 349 days had
  elapsed under the Plaintiff’s § 2244 clock and the Plaintiff had another 16 days
  to timely file his habeas petition. The Plaintiff has offered no explanation as to
  why he allowed this time to elapse or so much additional to time elapse
  thereafter. The Plaintiff, therefore, has failed to show that he was diligent in
  pursuing his rights. In light of the above, the Plaintiff is not able to show he is
  entitled to equitable tolling and accordingly his petition is untimely, pursuant to
  28 U.S.C. § 2244.

            3. Actual Innocence
         As Plaintiff’s petition is untimely, the Plaintiff’s petition may only be
  reviewed on the merits if he proves actual innocence. Upon review, the Court
  finds that the Plaintiff has failed to provide new evidence sufficient to support a
  claim of actual innocence.
Case 1:19-cv-24719-RNS Document 33 Entered on FLSD Docket 09/24/2020 Page 6 of 7



            4. Evidentiary Hearing
        It is the Plaintiff’s burden to establish the need for an evidentiary hearing.
  Chavez v. Sec’y, Fla. Dep’t of Corr., 647 F.3d 1057, 1060 (11th Cir. 2011). As the
  pertinent facts of this case are fully developed in the record before the Court,
  further factual development is not required and therefore the Court declines to
  order an evidentiary hearing. Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir.
  2003).

            5. Certificate of Appealability
         A prisoner seeking to appeal a district court’s final order denying his
  petition for writ of habeas corpus has no absolute entitlement to appeal and
  instead must obtain a certificate of appealability to do so. See 28 U.S.C. §
  2253(c)(1); see also Harbison v. Bell, 556 U.S. 180, 183 (2009). It is appropriate
  to issue a certificate of appealability where a plaintiff makes ‟a substantial
  showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a
  district court rejects a plaintiff’s claim on the merits, the plaintiff must
  demonstrate that reasonable jurists would find the district court's assessment
  of the constitutional claims debatable or wrong in order to be issued a certificate
  of appealability. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). Alternatively,
  when the district court has rejected a claim on procedural grounds, the petitioner
  must show that ‟jurists of reason would find it debatable whether the petition
  states a valid claim of the denial of a constitutional right and that jurists of
  reason would find it debatable whether the district court was correct in its
  procedural ruling.” Id. Upon review of the record and relevant authorities, the
  Court concludes that the Plaintiff is not entitled to a certificate of appealability.

  IV.     Conclusion
         For the reasons stated above, the Court therefore dismisses the Plaintiff’s
  petition as untimely under 28 U.S.C. § 2244. (ECF No. 1.) The Clerk is directed
  to close this case and any pending motions, if any are denied as moot. The
  Clerk is further directed to mail a copy of this order to the Plaintiff at the below
  address.
          Done and ordered, in chambers, in Miami, Florida, on September 23,
  2020.

                                               Robert N. Scola, Jr.
                                               United States District Judge
Case 1:19-cv-24719-RNS Document 33 Entered on FLSD Docket 09/24/2020 Page 7 of 7



  Copies, via U.S. Mail, to:
  Wilmen Diaz
  M90290
  Wakulla Correctional Institution
  Inmate Mail/Parcels
  110 Melaleuca Drive
  Crawfordville, FL 32327
  PRO SE
